QMH:L@@FM?/ ©QQWMJJ_QQ FF\`|@UimF>!<SD@mQQ!M/h_& FPUQL of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNlTED STATES OF AMERICA,
Criminal No. 16-CR-257
v.
VANESSA D. GILMORE
STARSKY BOMER, Judge

Defendant. Byron Thomas - Case Manager

JURY TRIAL
Proceeding

mWJQmCMW-N'M@@W>W>

EXHIBIT LIST OF THE UNITED STATES OF AMERICA

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Description Offr. Obj. failed NB::I;]
1 Medicare Outpatient Claims Data for Atrium Medical toll
' Center (“Atrium”) (on CD)
2 Medicare Outpatient Summary Claims Data for w [ \
' Pristine (0n CD)
Atrium 855A Medicare Application Dated June 14, \o
3. l
2010
4 Atrium 855A Medicare Application Dated May 2, w [ \
` 2011
5 Atrium 855A Medicare Application Dated August l°[ \
` 23, 2010
Atriurn 855A Medicare Applica;i Dated June 22, () ` 10 / \
6.
2012 wm
7 Atrium 855A Medicare Application Dated August \0 { \
' 23, 2012
_M_e_digace_Eleet»renic'Funds iransfer Agreemeqt r - »
8. Atrium Account Ending in 2150 w\ U/\A m &W()/ \_§
9 Provider Tie-In Notice for Atrium Dated August 15, w ( \
` 2012
Pristine 855A Medicare Application Dated June 22, \0 [ l
10` 2012

 

 

 

 

 

 

 

Q?§®M:lfefér@§@@? Mm%?fftl£él Elf@!djimn%@P)QjMWM/h% E%%& of 13

 

Pristine 855A Medicare Application Dated August

w[ l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 1' 27, 2012
12 Pristine 855A Medicare Application Dated October °{ \
' 10, 2012 ‘
13 CMS Authorized Offlcial Certit`lcation Staternent { ‘
` Signed April 20, 2013 \°
Application Record Data Report Dated April 11,
14. w \
2013
15. Electronic Data Interchange Enrollment for Pristine wl \
16 Electronic Funds Transfer Agreerr}ent for Pristine _
. Accoum landing in 1690 k )`\ tm w 3. ,g 13 \o \
Provider Tie-In Notice for Pristine Dated October 23,
17 . 2015 lo \
TrailBlazer Local Coverage Determination for Partial
18. Hospitalization Programs (PHPS) _ 2008 through / l
2012 f
19 Novitas Local Coverage Determination for PHPS - | 6
` 2012 through 2015 \
\
TrailBlazer Provider-Based Attestation of Tri-Med
20. Partial Hospitalization Program (“Tri-Med”) Binder \0{ \
Provided by Sohail Siddiqui M.D.
TrailBlazer Provider-Based Attestation of Liberty \ 0
21. Island Hospitalization Program Binder Provided by /
Sohail Siddiqui M.D. \
1 / // )
22. Pre-pay Review Documents W … 612 w [/ LO/[
l
1 -M\ " /
24 _Bpis¥ine-Patient'FTl€'fEr Patient Dennie Herman N Uv '/
ZS~\_Bristjne_BaHent-Fiie fur ratlent Carol Malone (N\,\\
26. Intentionally Left Blank 10 ( \
27. Intentionally Left Blank 101 \

 

 

 

 

U%%H%HFMV IPRR$UH%HNLQQ E|R:fhiwarX@Y)%hq%/W/Jl% %Qjé% 0113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28. Intentionally Left Blank

29. Intentz`onally Left Blank

30. Signature Card for Chase Bank Account Ending 0038 (o{ \

31 Signature Card for Spirit of Texas Bank Account wl `
' Ending 5109

32 Signature Card for Spirit of Texas Bank Account / ‘
' Ending 5125 \°
33 Signature Card for Spirit of Texas Bank Account `
' Ending 53 70 l°
34 Signature Card for Spirit of Texas Bank Account [ \
' Ending 6216 \°
3 5 Signature Card for Spirit of Texas Bank Account 1 \
' Ending 6321 ‘°
36 Signature Card for Wallis State Bank Account { t
' Ending 2142 \°
37 Signature Card for Wallis State Bank Account w { ‘
` Ending 2150

38 Signature Card for Wallis State Bank Account o [ l
' Ending 2169 l

39 Signature Card for Wells Fargo Bank Account / \
` Ending 0705 l°

40 Signature Card for Wells Fargo Bank Account 0 l l
' Ending 1682 l

41 Signature Card for Wells Fargo Bank Account
' Ending 1690 \° 1

42 Signature Cards for Wells Fargo Bank Account o l l
' Ending 1708 \

43 Signature Card for Wells Fargo Bank Account o { ‘
' landing 7557 \

44' Slgnature Card for Wells Fargo Bank Account `°[ \

Ending 9441

 

 

 

 

 

 

 

Q;%Ya”zl:]l%férW Mtl_@(l E\MimFX@P)UQWU/h& H?%€é¢h‘of 13

\Vr\m\\/ F,\Or \.er/A

 

vL'/ \ w g \»\/ \ `
Signature Card for Vodforest bv)d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45` Account Ending 0705 l°( ‘
46_ r(l;hecks from Atrium and Pristine Entq;€\ol\/[ MGad v4 [°( |
ransport
47. Checks to Derrick Belton \° 1 \
48. Checks to Geraldine Caroline and Related Entities \o{ \
48A_ Checks to Geraldine Caroline on November 2, 2012 w {|
and November 8, 2012
49. Checks to James Hunter w l \
50_ §:leactle<; tl;:)nl{ii::i):;'ty Island, Aretha Johnson, and w { `
51. Checks to Various Marketers/Transporters |o [ l
52. Atriurn Employee Handbook \0[ l
53. Atriurn Code of Conduct \0[ l
54. TriMed PHP Policy and Procedure Manual |o[ \
55. Binder frnrn Pristine Labeled “Charts, 1099s, W-ZS,
and Provlder Contracts” \° l \
56. Libeny Island PHP Photos /19 [ \ f /
57. Nore Dated Angust 8, 2011 l/ bO//
58. July Chart Audit and Documents Needed (\L 406 M? l/
59. Attendance Sign In Log Dated August 1, 2011 101 \
60. Medical Record Log Dated July 15 - 31, 2011 lo l |
61_ N0te By Starsky Bomer from Confldential Source wl \
V1de0
62. Checks to R & R Healthcare Services |0[ \
63. Email from Sohail Siddiqui to Tina Clark Sent 0n w [ \

 

 

May 3, 2011

 

 

 

 

 

Q:@nz@e”d?a%%rW Mrh@fi E\AnimTr>$@P)QJnQLQ!/W/h% mw 6113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64 Email from Sohail Siddiqui to Starsky Bomer Sent on
' May 9, 2011 l° l
65 Email from Danny Cox to Sohail Siddiqui Sent on (
' Mny12, 2011 10 \
66 Email from nhusain@yhlawi`lrm to Starsky Bomer
' Sent on May 23,2011 l°(`
67 Email from Tina Clark to Starsky Bomer Sent on
' May 25, 2011 10(\
68 Email from Brittany Baker to Starsky Bomer Sent on
' June 9, 2011 10(1
69 Email from Danetta Simonton to Starsky Bomer Sent l
' oanne 13, 2011 l° '
69A Email Attachment from Danetta Simonton to Starsky
` Bomer Sent on June 13, 2011 l° ( l
70 Email from Allen Phillips to Starsky Bomer Sent on
' June 13, 2011 l°/\
71 Email from Sohail Siddiqui to Starsky Bomer and
' Atif Sent on June 17, 2011 \° { \
71A Email Attachment from Sohail Siddiqui to Starsky (
' Bomer and Atif Sent on June 17, 2011 \° \
72 Email from Tina Clark to Starsky Bomer Sent on [
' Jnne 17, 2011 l° |
73 Email from Starsky Siddiqui to Atif Fattah and
` Starsky Bomer Sent on June 21, 2011 10 l 1
Email from Danetta Simonton to Danetta Simonton,
74. copying Tarnmy Carroll and Starsky Bomer Sent on ` 0 { \
June 22, 2011
Email Attachment from Danetta Simonton to
74A Danetta Simonton, copying Tarnmy Carroll and `°[ 1
Starsky Bomer Sent on June 22, 2011
7 5 Email from Stephanie Stephens to Danetta Simonton
' and Sohail siddiqni Sent on June 28, 2011 l° 1

 

 

 

 

 

 

 

Ql%?§éd¢l:]i%l?erQY>_/'? MUH@MW 151%11111111>5@@)0111(191/1€§1/11& 1?%1119%% 0113

 

Email from Sohai1 Siddiqui to Starsky Bomer and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

76' Anf annh Sent on June 25, 2011 101 1
Email from Sohail Siddiqui to Danetta Simonton,
77. Starsky Bomer, Atif Fattah, and Stephanie S"§e hens o/
Sent nn June 25, 2011 w \M U/ZW (\ 1 1
78 Email from Danetta Simonton to Sohail Siddiqui [
` Sent on June 27, 2011 1° 1
Email from Danetta Simonton to Sohail Siddiq i
79` Sent on June 27, 2011 \)Q\Mc\q M 1011
80 Email from Francis Jacobs to Sohail Siddiqui and l
` Starsky Bomer Sent on June 29, 2011 1° 1
Email from Atif Fattah to Starsky Bomer Soha`l
81' Bhai Sent nn Jnly 3, 2011 mé§\£’/\N\o’ 10 /|
82 Email from Atif Fattah to Starsky Bomer and Sohail
' Bhai sent nn Jnly 13, 2011 101 1
83 Email from Sohail Siddiqui to Keisha Weathersby
' Sent nn Jnly 20, 2011 (1 612) 10 1
84 Email from Sohail Siddiqui to Keisha Weathersby
' Sent on Jnly 20, 2011 (2 of 2) 101 1
85 Email from Keisha Weathersby to Sohail Siddiqui
' Sent on Jnly 26, 2011 101 1
86 Email from Keisha Weathersby to Starsky Bomer \0 (

` Sent on July 26, 2011 1
87 Email from Sohail Siddiqui to Victoria Carrico, Atif y (\
' Fattah, and Starsky Bomer Sent on July 26, 2011 10
88 Email from Sohail Siddiqui to Keisha Weathersby w / l

' and Victoria Carrico Sent on July 27, 2011
89 Email from Sohail Siddiqui to Keisha Weathersby /
' and Frnncis Jncobs Sent on Jnly 27, 2011 \° 1
90 Email from Keisha Weathersby to Starsky Bomer w { l

 

Sent on July 28, 2011

 

 

 

 

 

 

%%%%4$:]1@>‘0!1'1@10§%77 MM@PHJJ.QQ 11'5111@0111111111>>’@®@1\1&$#0&/111% 1§@@%?0113

 

91 Email from Sohail Siddiqui to Starsky Bomer and
' Francis Jacobs Sent on June 29, 2011 19 l 1

 

92 Email from Sohail Siddiqui to Starsky Bomer Sent on
' Angnst1,2011 1°{1

 

93 Email from Victoria Carrico to Sohail Siddiqui,
` Starsky Bomer, and Atif Sent on August 1, 2011 1°( 1

 

Email from Keisha Weathersby to Sohail Siddiqui

94` and Starsky Bomer Sent on August 4, 2011 10( 1

 

Email from Sohail Siddiqui to Keisha Weathersby

95' and Scott Poston Sent on August 5, 2011 1° l 1

 

96 Email from Victoria Carrico to Keisha Weathersby l { l
~ o

Sent on August 8, 2011

 

Email from Tarnmy Carroll to Sohail Siddiqui,
Starsky Bomer, Victoria Carrico, Keisha Weathersby, o `
Bobby Fattah, and Patricia Manifee Sent on August 1
8, 2011

97.

 

98 Email from Sohail Siddiqui to Starsky Bomer and w / `

Scott Poston Sent on August 9, 2011

 

Email from Victoria Carrico to Keisha Weathersby,
99. Patricia Menifee, Sohail Siddiqui, Bobby Fattah, and \° l 1
Starsky Bomer Sent on August 10, 2011

 

 

 

100 Email from Sohail Siddiqui to Starsky Bomer Sent on

' Augn5111,2011 1° 1
101 Email from Keisha Weathersby to Sohail Siddiqui [ \

' Sent on Angnsr 12, 2011 1°
102 Email from Keisha Weathersby to Starsky Bomer {

' Sent on August 16, 2011 1° 1

 

103. Intentionally Left Blank

 

104. Starsky Bomer, Victoria Carrico, Patricia Menifee,

Email from Sohail Siddiqui to Marlena Hadley,
10 1 1
and Linda Williams Sent on August 17, 2011

 

 

105 Email from Keisha Weathersby to Starsky Bomer \ { \
' 0

Sent on August 19, 2011

 

 

 

 

 

 

 

Qiaa$§e‘kl:lfeférW MUM!HMFLQL E11?£1111h119$@b0111019111€%/11§; 11?%@%% 0113

 

Email from Tina Clark to Starsky Bomer Sent on
106. lb \

Angnst 19, 2011

 

107. Starsky Bomer, and Bobby Fattah Sent on August 20,

Email from Sohail Siddiqui to Keisha Weathersby,
61 1
2011

 

108 Email from Stephen Sullivan to Sohail Siddiqui Sent l ‘
. \0

on September 12, 2011

 

Email from Sohail Siddiqui to Stephen Sullivan Sent
109. 10 [ 1

on September 15, 2011

 

110 Email from Victoria Carrico to Stephanie Stephens 0 (
` Sent on August 25, 2011 1 1

 

Email from Victoria Carrico to Starsky Bomer,
Sohail Siddiqui, Bobby Fattah, Stephanie, Patricia

Menifee, and Tammy Carroll Sent on August 29, 1° 1
2011

111.

 

112 Email from Sohail Siddiqui to Victoria Carrico Sent m {‘

on August 29, 201 1

 

1 13. Intentionally Left Blank

 

Email from Victoria Carrico to Starsky Bomer,
Sohail Siddiqui, Stephanie, Bobby Fattah, Tammy \° l \
Carroll, DR SIDDIQUI OFFICE, and Patricia
Menifee on September 2, 2011

114.

 

Email from Scott Poston to Sohail Siddiqui, Elba
Sonnier, Margaret Newman, Starsky Bomer, Helena

115. Williams, Patricia Menifee, Hemant Patel, Tammy 1°[ 1
Carroll, and Stephanie Stephens Sent on September
12, 2011

 

116_ Ema11 from Sohall Slddlqul to Starsky Bomer Sent on \°( `

September 19, 201 1

 

1 17. Ema11 from Renee Austln to Starsky Bomer and w [ \

Sohail Siddiqui Sent on November 18, 2011

 

Ernail from Elba Sonnier to Sohail Siddiqui, Starsky

118` Bomer, and Scott Poston Sent on November 23, 2011 \°l 1

 

 

1 19, Intentionally Left Blank

 

 

 

 

 

 

 

c@a$&%%%rW 132521`61111‘1@111]511%1 131%1111113%(~§@)0111€1%1€133£_1§3 W@ 0113

 

120.

Email from Scott Poston to Starsky Bomer and
Sohail Siddiqui Sent on December 19, 201 1

10/1

 

121.

Email from Sohail Siddiqui to Julie Cunningham,
Starsky Bomer, Scott Poston, Amy Flores, and
Danijela Dukic Sent on December 22, 2011

1011

 

122.

Email from Sohail Siddiqui to Obuko Uwanogho,
Renee Austin, Scott Poston, Abbey Gleichenhaus,
and Bomer Sent on January 27, 2012

1011

 

123.

Email from Helena Williams to Starsky Bomer,
Aseel, Abbey Gleichenhaus, Hemant, Scott, Sohail
Siddiqui, Stephanie, Tammy and Brandy Perry sent
on February 2, 2012

1011

 

124.

Email from Ashley Deniz to Scott Poston, Abbey
Gleichenhaus, and Brandy Perry Sent on April 11, ,

2012 \)\1'\“<\/\/§1\ <

§

1»[1

 

125.

Email from Brandy Perry to Starsky Bomer Sent on
April 11, 2012

'%

 

126.

Email from Renee Austin to Scott Poston Sent on
April 13, 2012

1011

 

127.

Email from Sohail Siddiqui to Helena Williams,
Scott Poston, Starsky Bomer, Munaiza Siddiqui,
Renee Austin, William Conner, Sabrina Eads, and
Suzanne Balka Sent on June 26, 2012

1011

 

128.

Email from Maritza Martinez to Starsky Bomer Sent
on July 30, 2012

1011

 

129.

Email from Keisha Weathersby to Victoria Carrico
Sent on July 27, 2011

\0[1

 

130.

Email from Keisha Weathersby to Starsky Bomer
Sent on July 28, 2011 m d

n/aw(`

10(\

 

131.

Email from Sohail Siddiqui to Starsky Bomer,
Victoria Carrico, Keisha Weathersby, Bobby Fattah,
and Patricia Menifee Sent on August 8, 2011

1011

 

132.

lntentionally Left Blank

 

 

133.

 

Recording of Starsky Bomer on April 30, 2012

 

 

 

1011

 

 

 

Q;@h%%‘b:ll%§{rW Mtll%l FH|%UiWwTrX@P)<UhUJU/h% Wh@ 0113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

134. Video of CHS with Starsky Bomer from June 7, 2012 10 1 1
135. Emails and Census Sheets for Liberty Island 101 1
136. Emails and Census Sheets for TriMed w 1 1
137. Census Sheets Signed by Renee Austin \° 1 1
138. Census Sheets Signed by Tanya Benoit \° 1 1
139. Census Sheets Signed by Julie Cunningham l01 1
140. Census Sheets Signed by Ashley Deniz 10 1 1
141. Census Sheets Signed by Gladys Gilbert 1011
142. Census Sheets Signed by Jennifer Walden 101 1
143. Census Sheets Signed by Gina Young 10 1 1
144. Sohail Siddiqui Plea Agreemem l n 1 1
145. Derrick Belton Plea Agreement \/ 110/1
146. Geraldine Caroline Plea Agreement(s) \/ 111/1
147. Geraldine Caroline Text Messages \° 1 1 f
148. Geraldine caroline lnvoices l w 1 1 l
149. Aretha Johnson Plea Agreement \/ V%
150. Photos of Witnesses wi\m\/\\/\ ép“ w n 1° 1 \ / l
151. Phoms Of Patients 1)11 \WZWD' 1b 1 1
152. Intentionally Left Blank
153. lntentionally Left Blank
154. Intentionally Lej? Blank
155. Summary Exhibit of Atrium Medicare Claims 101 1
156. Summary Exhibit of Pristine Medicare Clairns 151 VM/) dm 15 1 1
1 57_ Sumr_nary Exh.ibl`t of Total Atrium and Pristine ~ 1 1 1

Medlcare Clalms 1 ¥11/11 @'12/@ 1110 1 ° 1 1

a 11
10 325/dm %>_?N/ 1119,1~\/§31

 

Q?e§§e”d:l@férfl§l?§¥? MMMMYL F#\%Uimh%@bq§h%k%lll% 1?@%99%11]_1 0113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

158 Summary Exhibit of Medicare Claims for Atrium and
' Pristine Patients |° 1
159. Summary Exhibn of Top 20 umng of Stay 10 1 1
160. Summary Exhibit of Billing Codes by Percentage 10 1 1
Summary Exhibit of Atrium and Pristine Medicare
161. Claims for Patients Associated With Geraldine 1b1 1
Caroline
l 62 Summary Exhibit of Atrium and Pristine Medicare
` Claims for Patients Associated With Aretha Johnson \° l
Summary Exhibit of Atrium and Pristine Medicare
163` Clairns from March 2011 through December 2013 UJ\~)/Md 101 ` " 1(\1)'1 ?[(
164 Summary Exhibit of Funds Flow Chart for Spirit of { 1
’ Texas Bank 1°
165 Summary Exhibit of Funds Flow Chart for Wallis o [ 1
' State Bank ‘
166 Summary Exhibl`t of Funds Flow Chart for Wells
` Fargo Bank 1°/ 1
167. Summary Exhibit of Counts 2 and 3 1011
168. Summary Exhibit of Payments to Starsky Bomer 1°/ 1
169. Summary Exhibit of Payments to Sohail Siddiqui 10 1 l
170 Summary Exhibits of Payments to Select |°/ 1
` Marketers/Providers Paid by Check from Atrium
171. Summary Exhibit of Checks to Derrick Belton 10 1 1
172. Summary Exhibit of Checks to Kim Brown 10 1 1
173. Summary Exhibit of Checks to Geraldine Caroline 151 1
Summary Exhibit of Checks to Gifter Medical/Mercy
174. . 10 1
Alnabe
175. Summary Exhibit of Checks to James Hunter 101 1
176. Summary Exhibl't of Checks to Sheila Jenkins 101 1

 

 

 

 

 

 

11

 

C@§§e”¢l.l@€<§rW WMHMLQL FH’E%€HWFP$@DQMORMML:§B Wll& of 13

 

Summary Exhibit of Checks to Liberty Island/Aretha

177' Johnson

 

178. Summary Exhibit of Checks to Evangeline Roomes

 

179. Summary Exhibit of Checks to Justina Uzowulu

 

Summary Exhibit of Atrium Medical Center and

180` Pristine Hospital Entities

 

Summary Exhz`bil of Transportation Companies and
Owners

Uw_wman‘
1131 B(a'>%%é°»{>c W\C<§\'OMA@€WWD

\%9> /\`w <Y\Cd mod/»<M ' 1€13\1€§;§>\
1341 , WZ@QO,Lmn/n ¢><)Z/\/\`cvz A§w,n~w+

1466 1 C€(V)GV W/\€C/\?. @€)Zz\a\~c C?Mw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\%`MWQ®M%WWij
J/////,r

 

12

Case 4:16-Cr-00257 Document 121 Filed in TXSD@N§g)/W;LS Page 13 of 13

 

 

 

 

 

 

 

 

 

 

EXHIBIT LIST OF ADV. NO.
NO. OFFR OBJ» ADMI`?AT§/ADMIT
Wm%cmw Q'MWWJ w 10
W BAYY\GF \ /°1
§ ”) 0
1%% zw@a@/;PMQ?… l/ \/+ 4
1991 ?@wmdn w anew w aeer %

 

U\AWC+% O)QQY)QW\@ M®l% pQ¢»/'\w%

 

 

\@q 04 mem w'»@ umwa 56 €\»F
f( m?)Wd<UWMQY\W“w/“M *,/1' w\ do/L@

\
§

 

\

 

@m\@\% ]G\<sw\ MQ§MLMMW 19
\q@ \ 11

 

CM@{//@ éQmM F§W\cnf) SL)WI¢?\¢ 6ch m
v v d /¢.1

 

§

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

